Case 0:19-cv-60270-RKA
          Case: 3:18-cv-00330-wmc
                         Document 29-2
                                   Document
                                       Entered
                                            #: 61
                                                on FLSD
                                                   Filed: Docket
                                                          11/01/19
                                                                 11/06/2019
                                                                    Page 1 of Page
                                                                              5    1 of 18



                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WISCONSIN



   STATIC MEDIA LLC.

                  Plaintiff,                      Case No. 18-cv-330

          vs.                                     JURY TRIAL DEMANDED

   LEADER ACCESSORIES LLC

                  Defendant.



       MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO
             STATIC MEDIA LLC’S MOTION FOR SANCTIONS
            AGAINST DEFENDANT LEADER ACCESSORIES LLC

          Defendant, Leader Accessories LLC (“Leader”), files its Opposition to Plaintiff Static

   Media LLC’s (“Static”) Motion for Sanctions Against Leader as follows.

          Leader opposes this Motion because there has not been any violation of this action’s

   Protective Order.

          Shlomo Y. Hecht is defense counsel for OJ Commerce LLC (“OJ Commerce”) in another

   design patent infringement case filed by Static in the Southern District of Florida on January 30,

   2019 [Static Media LLC v. OJ Commerce, LLC, Case No. 19-cv-60270] involving the same

   D771,400 design patent that is the patent-in-suit in this action.

          In late 2018, counsel for Leader and OJ Commerce agreed to form a Joint Defense Group

   (“JDG”) for the purpose of discussing and consulting with one another to promote the common

   interest of defense against Static’s patent infringement allegations, pending further formalization

   of a Joint Defense Agreement (“JDA”). (Declaration of Lee ¶5; Declaration of Hecth ¶4). On
Case 0:19-cv-60270-RKA
          Case: 3:18-cv-00330-wmc
                         Document 29-2
                                   Document
                                       Entered
                                            #: 61
                                                on FLSD
                                                   Filed: Docket
                                                          11/01/19
                                                                 11/06/2019
                                                                    Page 2 of Page
                                                                              5    2 of 18



   February 15, 2019, OJ Commerce and Leader finalized and executed a JDA (Declaration of Lee

   ¶8; Declaration of Hecht ¶7).

          Static claims Leader should be sanctioned because deposition transcripts and exhibits

   therein from this action, in particular a Licensing and Royalty Agreement between Static and

   Belnick, Inc. (“Licensing Agreement”) stating a certain royalty rate paid to Static, were disclosed

   to Hecht.

          However, Hecht is allowed access to “Confidential” documents, i.e. deposition transcripts

   and exhibits within such deposition transcripts, pursuant to Section 4(f) of the Protective Order

   (see Exhibits A and B in Plaintiff’s ECF #58 filing) because Hecht furnished consulting services

   to Leader as part of the Joint Defense Agreement (JDA) between Leader and OJ Commerce.

          I.      LEADER DID NOT VIOLATE PROTECTIVE ORDER

          As described in the Declarations of Leader’s counsel, Jen-Feng (“Jeff”) Lee, and OJ

   Commerce’s counsel, Shlomo (“Sam”) Y. Hecht, Leader and OJ Commerce formed a JDA after

   Leader obtained a cease-and-desist letter from Static to OJ Commerce regarding the patent-in-suit

   from Static’s response to Leader’s request for production of documents in November/December

   2018 (Declaration Lee ¶4).

          After some discussion, on or about February 15, 2019, Leader and OJ Commerce executed

   a JDA. As is common in a JDG relationship, counsel for separate parties who have been sued by

   the same Plaintiff for the same patents-in-suit, particularly by Non-Practicing Entity Plaintiffs,

   promote the joint defense interest by discussing and consulting as to joint defense strategies and

   issues regarding, for example, infringement, invalidity, damage evaluation, and any assertable

   equitable defenses that can be raised.




                                                   2
Case 0:19-cv-60270-RKA
          Case: 3:18-cv-00330-wmc
                         Document 29-2
                                   Document
                                       Entered
                                            #: 61
                                                on FLSD
                                                   Filed: Docket
                                                          11/01/19
                                                                 11/06/2019
                                                                    Page 3 of Page
                                                                              5    3 of 18



          Counsel for Leader has been part of over 10 joint defense group arrangements (Exhibit A;

   Declaration of Lee, ¶¶1 and 2).

          As is common in Joint Defense Agreements, Joint Defense Group counsel agreed to be

   obligated to protect confidential information obtained pursuant to a JDA. In addition to the JDA’s

   obligations to protect confidential information, Leader arranged for Hecht to execute the Notice of

   Adherence to Protective Order (“Notice’) in this action on February 19, 2019 (Exhibit B). Only

   after Hecht executed the Notice did Leader provide copies of the subject deposition transcripts and

   exhibits to Hecht (Declaration of Hecht ¶11; Declaration of Lee ¶11).

          Consistent with the contractual context of a JDG, counsel for Leader and OJ Commerce

   consulted on joint defense issues and strategies, including but not limited to invalidity;

   noninfringement; and damage evaluation (Declaration of Lee ¶13; Declaration of Hecht ¶14).

   Hecht has complied with the terms of the Protective Order and has not disclosed Confidential

   information/documents with anyone not connected with this action (Declaration of Hecht ¶17).

          Hecht’s access to the confidential licensing information and consultation with Leader’s

   counsel as a consulting attorney is within the meaning of section 4(f) of the Protective Order

   (“outside independent persons …. who are retained by a party or its attorneys to furnish consulting,

   technical or expert services … and have executed the Notice (Exhibit B).

          Since Hecht is entitled to review Confidential information/documents as a consulting

   attorney, there has not been any violation of the Protective Order in this action.

          II.     HECHT WOULD HAVE RECEIVED THE SAME INFORMATION FROM
                  OJ COMMERCE IN DISCOVERY IN THE OJ COMMERCE ACTION

          As set forth above, there are no grounds to find a violation of the Protective Order.

   However, in the event the Court finds Hecht is not a person entitled to receive Confidential




                                                    3
Case 0:19-cv-60270-RKA
          Case: 3:18-cv-00330-wmc
                         Document 29-2
                                   Document
                                       Entered
                                            #: 61
                                                on FLSD
                                                   Filed: Docket
                                                          11/01/19
                                                                 11/06/2019
                                                                    Page 4 of Page
                                                                              5    4 of 18



   information/documents pursuant to the Protective Order, it is important to keep in mind the

   objected-to disclosure is the Static-Belnick, Inc. licensing information/documents.

          Static’s real complaint is while the OJ Commerce Florida case was stayed pending the

   outcome of this action (¶15 Declaration of Hecht), Static unsuccessfully tried to negotiate an

   exorbitant royalty rate with OJ Commerce.

          Had the stay been lifted and discovery re-commenced in the OJ Commerce case, the Static-

   Belnick Licensing Agreement would have been disclosed in discovery (¶13 Declaration of Hecht),

   just as the Static-Belnick License was disclosed in discovery (request for production of documents)

   in this action. Therefore, there has been no “harm” by any alleged violation of the Protective Order

   as any such alleged violation was limited to disclosure of documents that would have been

   produced in discovery in the OJ Commerce case.

          III.    DEFENDANT’S EXPERT RECEIVED THE SAME CONFIDENTIAL
                  INFORMATION IN THE SAME MANNER AS HECHT DID

          After Defendant’s expert Ronald Kemnitzer executed the Notice to Adhere to PO

   (“Notice”) on February 13, 2019, Leader provided to Mr. Kemnitzer the deposition transcripts

   (containing the confidential information). (Declaration of Lee ¶15).

          Other than different scopes of consultation (Kemnitizer: invalidity and non-infringement;

   Hecht: comprehensively on all defense issues of invalidity, non-infringement, damages and any

   additional potential defenses), the same confidential information was received by both Messrs.

   Hecht and Kemnitzer in the same manner.

          IV.     CONCLUSION

          Based on the foregoing, Leader respectfully requests that the Court deny the motion for

   sanctions as there has been no violation of the Protective Order, or in the alternative, any perceived




                                                     4
Case 0:19-cv-60270-RKA
          Case: 3:18-cv-00330-wmc
                         Document 29-2
                                   Document
                                       Entered
                                            #: 61
                                                on FLSD
                                                   Filed: Docket
                                                          11/01/19
                                                                 11/06/2019
                                                                    Page 5 of Page
                                                                              5    5 of 18



   violation was limited to disclosure of documents and/or information that would have been

   produced in discovery in the OJ Commerce case.


   DATED:        November 1, 2019            Respectfully submitted,


                                             s/ Michael J. Modl
                                             Michael J. Modl, SBN 1011419
                                             AXLEY BRYNELSON, LLP
                                             2 E. Mifflin Street, Suite 200
                                             Post Office Box 1767
                                             Madison, WI 53701-1767
                                             Telephone: (608) 257-5661
                                             Facsimile: (608) 257-5444
                                             E-mail: mmodl@axley.com


                                             Jen-Feng Lee – Pro Hac Vice pending
                                             Cal. Stae Bar No. 204328
                                             LT PACIFIC LAW GROUP LLP
                                             17800 Castleton Street, Suite 560
                                             City of Industry, CA 91748
                                             T: (626) 810-7200
                                             E: jflee@ltpacificlaw.com


                                             Attorneys for Defendant Leader Accessories LLC




                                                5
Case 0:19-cv-60270-RKA
          Case: 3:18-cv-00330-wmc
                         Document 29-2
                                   Document
                                       Entered
                                            #: 62
                                                on FLSD
                                                   Filed: Docket
                                                          11/01/19
                                                                 11/06/2019
                                                                    Page 1 of Page
                                                                              5    6 of 18




                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WISCONSIN



   STATIC MEDIA LLC.

                Plaintiff,                Case No. 18-CV-330

          vs.

   LEADER ACCESSORIES LLC

                Defendant.




                             DECLARATION OF JEN-FENG (JEFF) LEE
Case 0:19-cv-60270-RKA
          Case: 3:18-cv-00330-wmc
                         Document 29-2
                                   Document
                                       Entered
                                            #: 62
                                                on FLSD
                                                   Filed: Docket
                                                          11/01/19
                                                                 11/06/2019
                                                                    Page 2 of Page
                                                                              5    7 of 18



          My name is Jen-Feng Lee. I also go by Jeff Lee. I certify under penalty of perjury that the

   following is true and correct to the best of my knowledge and recollection.

       1. I have been in more than ten (10) joint defense group (“JDG”) arrangements, defending

          patent infringement cases. I compiled, attached as Exhibit A, a list of ten patent cases

          where I was one of the joint defense attorneys. In those patent cases, the infringement

          theories and damages models asserted by the patentees (the patentees are NPE entities:

          Non-Practicing Entities who do not practice the patents but derive revenues from

          licensing the patents they own. NPEs are also more colloquially referred to as “Trolls”)

          are generally the same.

       2. The Exhibit A list shows the lead case (lower number case); my client’s cases were

          trailing the lower-number cases and were handled in some common fashion (case

          scheduling, trial preparation, etc.) along with the lower-number cases by the judges. In a

          few of the JDG cases, no formal Joint Defense and Confidentiality Agreement (“JDA”)

          was finalized and executed, though various defense counsel participated in JDG counsel

          meetings, discussions, case consultation and analysis for the joint defense in a way that

          is not different from cases where a formalized and executed JDA existed.

       3. In my past experience, JDG counsel worked like a group of mutually retained outside

          counsel for the purpose of common defense by discussing and consulting with one

          another, to promote the joint interest. In my past JDG working experience, JDG counsel

          are obligated to protect any confidential information, if such confidential information is

          shared and used for the purpose of the joint defense.

       4. During the course of this case, I learned that Plaintiff sent a cease-and-desist letter to OJ

          COMMERCE LLC (“OJ COMMERCE”), asserting infringement of the same D400



                                                     2
Case 0:19-cv-60270-RKA
          Case: 3:18-cv-00330-wmc
                         Document 29-2
                                   Document
                                       Entered
                                            #: 62
                                                on FLSD
                                                   Filed: Docket
                                                          11/01/19
                                                                 11/06/2019
                                                                    Page 3 of Page
                                                                              5    8 of 18



          Patent. Plaintiff produced the cease-and-desist letter in response to my request for

          production of documents.

       5. Mr. Shlomo Hecht (he goes by Sam Hecht), attorney for OJ COMMERCE, and I got in

          touch around November or December, 2018. We discussed and agreed that we would

          form a Joint Defense Group (“JDG”). I told Sam that I had multiple participations in JDG

          arrangements over the years and would provide a draft for a Joint Defense Agreement

          (“JDA”) at a later time, in light of the fact that no court case was filed against OJ

          COMMERCE at that point.

       6. We started to discuss defense strategies, including OJ COMMERCE taking the

          preemptive step of a Declaratory Judgment action (“DJ Action’) filing, to assert non-

          infringement, invalidity, and other possible defenses.

       7. Plaintiff filed the infringement case against OJ COMMERCE in Southern District of

          Florida, case number 19-cv-60270 (“SDFL Action”) on 1/30/2019. I was promptly

          informed by Sam of this fact.

       8. I sent a draft of JDA and we finalized and fully executed the JDA on 2/15/2019.

       9. It is my understanding that our fully executed JDA contains JDG counsel’s obligation to

          protect confidential information. Some relevant parts of our Joint Defense and

          Confidentiality Agreement include:

                WHEREAS, there may be certain Defense Materials that are of such a sensitive
                nature that the producing Parties wish to restrict access to them only to the
                outside law firm(s) or attorney(s) representing the receiving Parties, with such
                extra-sensitive Defense Materials being referred to in this Agreement as
                “Outside Counsel Only Defense Materials,” or “OCO Defense Materials”; and
                WHEREAS, to the extent the Parties have previously shared Defense
                Materials, it has been with the express understanding and agreement that such
                Defense Materials shall be kept confidential and protected from disclosure to
                any third parties; and, in the absence of such sharing, these Defense Materials
                would be protected from disclosure to adverse or other parties as a result of the
                                                     3
Case 0:19-cv-60270-RKA
          Case: 3:18-cv-00330-wmc
                         Document 29-2
                                   Document
                                       Entered
                                            #: 62
                                                on FLSD
                                                   Filed: Docket
                                                          11/01/19
                                                                 11/06/2019
                                                                    Page 4 of Page
                                                                              5    9 of 18



                attorney client privilege, the attorney work product doctrine, the joint defense
                privilege, the common interest doctrine, or other applicable privileges; and

                WHEREAS, it is the intention of the Parties to confirm that any past exchange,
                as well as any future exchange, of Defense Materials in connection with the
                Actions does not diminish in any way the confidentiality of those Defense
                Materials, or any privilege or immunity applicable thereto, and the Parties wish
                to preserve the confidentiality of, and the privileges and immunities pertaining
                to, such Defense Materials to the broadest extent permitted by applicable law.

       10. I also presented the Protective Order (“PO”) in the instant action and asked Sam to sign

          the Notice of Adherence to the Protective Order (“Notice”). Sam signed and returned

          the Notice to me on February 19, 2019.

       11. After receiving the signed Notice, on 2/19/2019, I sent to Sam the deposition transcripts

          in the instant action, for more effective joint defense consultation and discussion. The

          transcripts include certain Static Media’s confidential materials, such as licensing

          information. I obtained Static Media’s confidential materials by propounding discovery

          such as request for production of documents and interrogatories.

       12. In light of my planned Motion for Summary Judgment (“MSJ”) in April, our joint

          defense discussion and consultation became more active.

       13. Without disclosing the privileged and confidential content of the consultation, Sam and I

          discussed various aspects of the defenses, including issues of retaining/sharing experts,

          damages evaluation, invalidity and non-infringement arguments in my MSJ filing, overall

          joint defense strategies, etc.

       14. The Static Media’s confidential materials would have been available to OJ COMMERCE

          given that OJ COMMERCE has been in litigation with Static Media, under a same or

          similar protective mechanism, such as a protective order in the SDFL Action.

       15. On February 13, 2019, Defendant’s Expert Mr. Ronald Kemnitzer executed the same

          Notice of Adherence to PO. I then provided to Mr. Kemnitizer the same deposition
                                                   4
Case 0:19-cv-60270-RKA
           Case: 3:18-cv-00330-wmc
                          Document 29-2
                                    Document
                                        Entered
                                             #: 62
                                                on FLSD
                                                    Filed:Docket
                                                           11/01/19
                                                                 11/06/2019
                                                                     Page 5 ofPage
                                                                               5   10 of 18



          transcripts (containing the exhibits). I see no difference between the way the confidential

          materials were received/reviewed by Messrs. Hecht and Kemnitzer, except that

          Keminitzer’s consultation is limited to the infringement and invalidity issues, whereas the

          consultation with Sam Hecht was more comprehensive, encompassing infringement,

          invalidity, damages, and additional and assertable potential defenses.

       16. I had phone conversations with Sam Hecht on 10/18/2019 and 10/21/2019 and Sam

          confirmed that he has honored his obligations to protect the confidentiality of the

          information/documents in a manner that’s consistent with the obligations spelled out in

          the JDA and the Protective Order.



    DATED:       November 1, 2019             Respectfully submitted,

                                              By: /s/ Jen-Feng Lee

                                              Jen-Feng Lee – Admitted Pro Hac Vice
                                              Cal. Stae Bar No. 204328
                                              LT PACIFIC LAW GROUP LLP
                                              17800 Castleton Street, Suite 560
                                              City of Industry, CA 91748
                                              T: (626) 810-7200
                                              E: jflee@ltpacificlaw.com


                                           Attorneys for Defendant Leader Accessories LLC




                                                    5
 Case 0:19-cv-60270-RKA
           Case: 3:18-cv-00330-wmc
                           Document 29-2
                                    Document
                                         Entered
                                             #: 62-1
                                                 on FLSD
                                                      Filed:
                                                          Docket
                                                             11/01/19
                                                                  11/06/2019
                                                                      Page 1 of
                                                                             Page
                                                                                1 11 of 18
NorthPeak Wireless, LLC v. 3Com Corporation et al

     08-cv-01813; Northern District of Alabama

U.S. Ethernet Innovations, LLC v. Ricoh Americas Corporation

     12-cv-00235; Eastern District of Texas

Canatelo, LLC v. Avigilon Corp.

     12-cv-01431; Puerto Rico District Court

Gordium Innovations, LLC v. TP-Link USA

     12-cv-10006; Central District of California

Innovative Wireless Solutions, LLC v. ZyXEL Communications, Inc.

     13-cv-01812; Central District of California

     (Some JDG members were in co-pending cases in Delaware District Court)

Quad Powerline Technologies LLC v. Actiontec Electronics, Inc.
     14-cv-01166; Eastern District of Texas

IOdapt, LLC v. D-Link Systems, Inc.

     15-cv-00237; Eastern District of Texas

Chrimar Systems, Inc. d/b/a CMS Technologies et al v. ADTRAN, Inc.

     15-cv-00618; Eastern District of Texas

Anza Technology, Inc. v. Aerohive Networks Incorporated

     16-cv-01260; Southern District of California

Magnacross LLC v. Avaya, Inc.

     16-cv-01461; Eastern District of Texas




                                                                         EXHIBIT A
Case 0:19-cv-60270-RKA
           Case: 3:18-cv-00330-wmc
                          Document 29-2
                                    Document
                                        Entered
                                             #: 63
                                                on FLSD
                                                    Filed:Docket
                                                           11/01/19
                                                                 11/06/2019
                                                                     Page 1 ofPage
                                                                               5   12 of 18




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WISCONSIN



    STATIC MEDIA LLC.

                 Plaintiff,                Case No. 18-cv-330

          vs.

    LEADER ACCESSORIES LLC

                 Defendant.




                              DECLARATION OF SHLOMO Y. HECHT




                                            1
Case 0:19-cv-60270-RKA
           Case: 3:18-cv-00330-wmc
                          Document 29-2
                                    Document
                                        Entered
                                             #: 63
                                                on FLSD
                                                    Filed:Docket
                                                           11/01/19
                                                                 11/06/2019
                                                                     Page 2 ofPage
                                                                               5   13 of 18



           My name is Shlomo Y. Hecht. I also go by Sam Hecht. I am the attorney of record for

    OJCOMMERCE, LLC (“OJCOMMERCE”) in the Static Media LLC v. OJCOMMERCE, LLC

    case, No. 19-cv-60270, pending in Southern District of Florida (the “SDFL Action”), where the

    Plaintiff is asserting patent infringement based upon its D771,400 design patent (“D400 Patent”).

    I certify under penalty of perjury that the following is true and correct to the best of my

    knowledge and recollection.

       1. On October 9, 2018, Mr. T.J. DoVale, a partner with the firms of Fisher Broyles, LLP,

           sent a letter to OJ Commerce claiming that a certain OJCOMMERCE’s product (“Naomi

           Home Bench Riders”) infringed upon the D400 Patent.

       2. It is my understanding that Mr. T.J. DoVale is the sole inventor of the D400 Patent.

       3. I searched for patent case filings related to the D400 Patent and found an ongoing case of

           Static Media v. Leader Accessories, case no. 18-cv-330, pending in Western District of

           Wisconsin (the “WDWI Action”), asserting the same D400 Patent.

       4. I got in contact with Leader Accessories’ attorney, Mr. Jen-Feng (Jeff) Lee in or around

           November/December, 2018. We discussed and agreed that we would form a Joint

           Defense Group (“JDG”). Jeff Lee indicated that he had multiple participations in JDG

           arrangements over the years and would provide a draft for a Joint Defense Agreement

           (“JDA”) at a later time, in light of the fact that no court case was filed against

           OJCOMMERCE then.

       5. We started to discuss defense strategies including OJCOMMERCE potentially taking the

           preemptive step of a Declaratory Judgment action filing, to assert noninfringement,

           invalidity, and other possible defenses.

       6. Plaintiff filed the SDFL Action on 1/30/2019. I promptly informed Jeff Lee of the case

           filing.

                                                      2
Case 0:19-cv-60270-RKA
           Case: 3:18-cv-00330-wmc
                          Document 29-2
                                    Document
                                        Entered
                                             #: 63
                                                on FLSD
                                                    Filed:Docket
                                                           11/01/19
                                                                 11/06/2019
                                                                     Page 3 ofPage
                                                                               5   14 of 18



       7. Jeff Lee then sent me a draft JDA and we finalized and fully executed the JDA on

          2/15/2019.

       8. It is my understanding that JDG counsel works like a group of mutually retained outside

          counsel for the purpose of common defense by discussing and consulting with one

          another, to promote the joint interest. It is also my understanding that JDG counsel are

          obligated to protect all shared confidential information/documents.

       9. It is my understanding that our fully executed JDA contains an obligation on JDG

          counsel to protect such confidential information/documents.

       10. In addition, Jeff Lee presented a Protective Order (“PO”) in the WDWI Action; I signed

          the Notice of Adherence to the Protective Order (“Notice”) on February 19, 2019. A copy

          of the Notice is attached herein as Exhibit B.

       11. On 2/19/2019 after I sent the signed Notice to Jeff Lee, he provided to me the deposition

          transcripts in the WDWI Action. The transcripts contain certain Static Media’s

          confidential materials, including the royalty agreement and payment information for its

          D400 Patent.

       12. Our joint defense discussion and consultation became more active, in light of Leader

          Accessories’ planned Motion for Summary Judgment (“MSJ”) filing in April of 2019.

       13. Static Media’s confidential materials would have been available to me given that

          OJCOMMERCE has been in litigation with Static Media, had I propounded discovery

          requests, under a same or similar protective mechanism, such as a protective order in

          the SDFL Action.

       14. In light of Leader Accessories’ MSJ filing in the WDWI Action, our discussion

          encompassed various topics such as, without disclosing the privileged and confidential

          nature of the content of discussion, retaining/sharing experts, damages evaluation,

                                                   3
Case 0:19-cv-60270-RKA
           Case: 3:18-cv-00330-wmc
                          Document 29-2
                                    Document
                                        Entered
                                             #: 63
                                                on FLSD
                                                    Filed:Docket
                                                           11/01/19
                                                                 11/06/2019
                                                                     Page 4 ofPage
                                                                               5   15 of 18



          invalidity and non-infringement arguments in Leader’s MSJ filing or for trial, and other

          joint defense strategies.

       15. On June 14, 2019, the SDFL Court issued an order to stay the proceedings, pending the

          outcome of the WDWI action, and directed the clerk to close the case, halted all pending

          deadlines, and denied all outstanding motions as moot. It was my understanding that

          during the stay, no discovery could be propounded upon any party. Static Media’s

          confidential information/documents would have been available to me anyway, either for

          settlement talks or for any substantive determination by motion or trial.

       16. On September 11, 2019, a settlement conversation was held between OJCOMMERCE

          and STATIC MEDIA regarding the SDFL action, whereby OJ COMMERCE voluntarily

          produced its confidential financial records. In return, STATIC MEDIA replied with an

          extremely high royalty demand on those transaction, significantly more than and not

          supported by the royalty arrangement disclosed in the WDWI action. At that point, I

          advised STATIC MEDIA that we have a JDA with counsel in the WDWI action, and I’m

          fully aware about the actual royalties received, and any demand above that, is simply

          outrageous.

       17. I have followed the obligations set forth in our executed JDA and the PO in the WDWI

          case for the protection of the confidential information/documents pertaining to Static

          Media, and have not shared any confidential information with any party or any non-

          attorney. Nor did I disclose any of the confidential information to any non-attorney

          personnel of OJ COMMERCE.




                                                   4
Case 0:19-cv-60270-RKA
           Case: 3:18-cv-00330-wmc
                          Document 29-2
                                    Document
                                        Entered
                                             #: 63
                                                on FLSD
                                                    Filed:Docket
                                                           11/01/19
                                                                 11/06/2019
                                                                     Page 5 ofPage
                                                                               5   16 of 18



    DATED:       October 30, 2019      At: Miramar, Florida


                                         By: /s/ Shlomo Y. Hecht
                                             Sholomo Y. Hect




                                             5
Case 0:19-cv-60270-RKA
          Case: 3:18-cv-00330-wmc
                          Document 29-2
                                   Document
                                        Entered
                                            #: 63-1
                                                on FLSD
                                                     Filed:
                                                         Docket
                                                            11/01/19
                                                                 11/06/2019
                                                                     Page 1 of
                                                                            Page
                                                                               2 17 of 18




                                                                       EXHIBIT B
Case 0:19-cv-60270-RKA
          Case: 3:18-cv-00330-wmc
                          Document 29-2
                                   Document
                                        Entered
                                            #: 63-1
                                                on FLSD
                                                     Filed:
                                                         Docket
                                                            11/01/19
                                                                 11/06/2019
                                                                     Page 2 of
                                                                            Page
                                                                               2 18 of 18




                                                                       EXHIBIT B
